Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the amendment filed on August 24, 2022.
Claims 21-40 are pending.
Claims 1-20 have been canceled.
The 35 U.S.C. § 112(a) and (b)  rejections of Claims 1, 5-14, and 16-19 are withdrawn in view of Applicant’s cancelation of the claims.
 Response to Arguments
Applicant’s arguments filed on August 24, 2022 have been fully considered, but they are not persuasive.
In the Remarks, Applicant argues:
As discussed during the interview, the cited references, alone or in any combination, do not teach or suggest at least "adjusting, by the at least one processor, a setting of the model based on the grouping of pipelines selected to analyze the objective" or "presenting, by the at least one processor, for display on the user computing device, an indication of the grouping of pipelines and at least one parameter of at least one pipeline of the grouping of pipelines," as recited in independent claim 21. (Remarks, pg. 4-5)

Examiner’s response:
Examiner respectfully disagrees. Examiner indicated in the interview on 8/9/2022 that adjusting a setting and displaying info are not novel tasks. In fact, at ¶ 39, Denorme discloses that the model auto-adjusts using specifically-designed optimizer functions as a setting of the model based on the grouping of pipelines selected to analyze the objective (e.g., ¶ 119, the end user's ultimate choice of pipeline, as well as any favorites indicated by the end user, may be fed back into the system and used to calculate the score, as described in more detail above. Thus, for example, if the end user is not satisfied with the proposed pipeline, the information may be entered back to the model and the weight for the specific combination of programs will decrease [Note that the weight, which is a setting of the model, is adjusted, based on the end user's ultimate choice of pipeline], thereby improving the model). Similarly US 20190018866 (referred as Ormont) teaches "presenting, by the at least one processor, for display on the user computing device, an indication of the grouping of pipelines and at least one parameter of at least one pipeline of the grouping of pipelines (e.g., see Ormont, Fig. 3, ¶ 57, generating pipelines with predicted performance data … identifying or generating optimal results including identifying an optimal model [as an indication of the pipelines] from the pipelines, and providing [presenting] the optimal results [as parameters] to the submitting party).
Therefore, the prior art rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0080250 (hereinafter "Denorme”) with filing date 9/13/2017, in view of US 2018/0052898 (hereinafter “Allan”) with filing date 8/22/2017, and further in view of US 2019/0018866 (hereinafter “Ormont”) with filing date 8/28/2017.
In the following claim analysis, bold text indicates claim language, bold text with underlines and strikethroughs indicates claim amendments, underlines in Examiner’s claim mappings are used for emphasis, and Examiner’s detailed interpretation is in square brackets.

Referring to Claim 21, Denorme discloses a method (Denorme, Abstract, A system, apparatus or process that applies artificial intelligence) comprising: 
receiving, by at least one processor from a user computing device, an objective to be analyzed using a model trained with machine learning (Denorme, Fig. 1, Abstract, an input module receives input data comprising an inquiry [an objective] associated with accomplishing a task; ¶ 26, Input module 15 comprises a collection of computer components that identify an input and forward it to the model module 10 which generates in turn one or more logical pipelines 20; ¶ 6, the model module comprises a neural network trained using a pipeline corpus); 
selecting, by the at least one processor, a grouping of pipelines for analyzing the objective, the grouping of pipelines (Denorme, ¶ 26, input module 15 comprises a collection of computer components that identify an input and forward it to the model module 10 which generates in turn one or more logical pipelines 20. Compatibility and ranking module 25 comprises a collection of computer components and mathematical algorithms that identify pipelines 20 responsive to an end users query using output/input compatibility criteria, as well as to rank [group] the list of pipelines 20 using filters; ¶ 28, generate pipelines 20 associated with categories (e.g., groupings of tools that are similarly classified) that are responsive to a specific question (e.g., received through input module 15; ¶ 128, The presented pipelines have been chosen based on output/input compatibility and the first ranking algorithm) comprising: 
a training pipeline comprising first code configured to train, using a training dataset associated with the objective, the model to receive an input from the user computing device and analyze the input in accordance with the training pipeline (Denorme, ¶ 28, The goal of the informatics model 10 is to generate pipelines 20 associated with categories that are responsive to a specific question (e.g., received through input module 15) … In connection with the model 10, a supervised learning, artificial neural network is built; ¶ 79, The model, trained [by first code] on the corpus of pipelines, outputs sorted and logical lists of categories; Fig. 1, ¶ 118, tools are tested for compatibility to generate intra-compatible pipelines of tools belonging to categories chaining generated by model 10); 
one or more inference pipelines comprising second code configured to generate, via the model, an outcome corresponding to the input received from the user computing device (Denorme, ¶ 26, the term “pipeline” refers to a chain of building blocks/components (e.g., software tools) that are compatible (e.g., output/input compatible) and used in series and/or otherwise in combination to accomplish a goal; ¶ 40, the results output from this model are analyzed using an ontology to validate output of the model, thereby ensuring pipelines that are functional analytically. This layer of validation added to the artificial intelligence of the model results [infers] in a new and improved model, as it ensures better precision, less mistakes and improved quality/reproduction); 
third code configured to push the model to the one or more inference pipelines (Denorme, ¶ 38, The output layer pushes in a unique vector for every value for the 3-term vectors composing a pipeline (their number depends on the length of the pipeline, and the number of categories composing it, by way of example). The result is a unique vector, representing every probability for a category to be in a particular place in the pipeline for each pipeline of the training set; ¶ 58, the model [pushed to the pipeline] is able to predict whether a category is absolutely needed in the pipeline [the inference pipeline]); and 
adjusting, by the at least one processor, a setting of the model based on the grouping of pipelines selected to analyze the objective (Denorme, ¶ 94, A score for each tool included in the pipeline will be calculated .... Each parameter is weighted in agreement with the importance given to the parameter … the tools once scored are formatted for displayed in a decreasing score order; ¶ 110, The end user may select filter values directly by indicating the same in a user interface; ¶ 116, score values for a given pipeline are summed, and the sum is divided by the number of tools to determine the mean. Each output/input compatible pipeline can then be ranked as a function of the filters chosen by the end user; ¶ 119, the end user's ultimate choice of pipeline, as well as any favorites indicated by the end user, may be fed back into the system and used to calculate the score, as described in more detail above. Thus, for example, if the end user is not satisfied with the proposed pipeline, the information may be entered back to the model and the weight for the specific combination of programs will decrease, thereby improving the model; ¶ 39, To decrease this error rate, the model auto-adjusts using specifically-designed optimizer functions and an evolving over-loop learning rate until an accuracy as close as possible to 100% is reached); and 
presenting, by the at least one processor, for display on the user computing device, an indication (Denorme, ¶ 26, Display module 30 receives the ranked results and displays them to the end user).
Denorme does not appear to explicitly disclose a policy pipeline. However, in an analogous art to the claimed invention in the field of machine learning, Allan teaches a policy pipeline (Allan, ¶ 96, a set of policies that control how dataflow applications … A configuration setting that defines how an, e.g., pipeline, is, for example, scheduled, executed, or accessed; ¶ 197, policy 306, execution 310, or persistence services 312, to process data in the pipeline. Users can also define solutions (i.e., a control flow) to specify a unified flow which can integrate related pipelines together; ¶ 149, the policy and flow definitions created by the user are applied and/or executed. For example, such processing can include invoking ingest, transform, model and publish services, to process data in the pipeline; ¶ 197, invoke … model … policy 306, execution 310, or persistence services 312, to process data in the pipeline).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Denorme and Allan before him/her to modify Denorme’s process that applies artificial intelligence associated with improved modeling with Allan’s system (Data Artificial Intelligence system, Data AI system) including a policy pipeline comprising third code configured to push the model to the one or more inference pipelines, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to leverages machine learning and probabilistic knowledge federation, to provide a useful context for users (Allan, ¶ 81).
	Moreover, in an analogous art to the claimed invention in the field of machine learning, Ormont teaches one or more inference pipelines (Ormont, ¶ 36, generating a set of one or more pipelines for the submitted data set is based on an analysis of similarities between the submitted data set and those that have been run and from inferences and extrapolations from the modeling metrics in the corpus of modeling metrics).
	Denorme as modified does not appear to explicitly disclose display on the user computing device, an indication of the grouping of pipelines and at least one parameter of at least one pipeline of the grouping of pipelines.  However, in an analogous art to the claimed invention in the field of  machine learning for modeling a data set including one or more inference pipelines, Ormont teaches display on the user computing device, an indication of the grouping of pipelines and at least one parameter of at least one pipeline of the grouping of pipelines (Ormont, Fig. 3, ¶ 57, generating pipelines with predicted performance data … identifying or generating optimal results including identifying an optimal model [as an indication of the pipelines] from the pipelines, and providing [presenting] the optimal results [as parameters] to the submitting party).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Denorme as modified and Ormont before him/her to further modify Denorme’s process with Ormont’s automated machine learning for modeling a data set including one or more inference pipelines to include one or more inference pipelines and presenting, by the at least one processor, for display on the user computing device, an indication of the grouping of pipelines and at least one parameter of at least one pipeline of the grouping of pipelines, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to identify an optimal pipeline from the pipelines and generate optimal results according to the identified optimal model and the optimal results are provided to the submitting party (Ormont, ¶ 5).

 As to claim 22, the rejection of claim 21 is incorporated. Denorme as modified further discloses the method of claim 21, further comprising: training, by the at least one processor, the model using the grouping of pipelines (Denorme, ¶ 7, an end user selects one of the at least one valid pipelines and if the results fits the user's initial request, the selected pipeline is used to train the model module; ¶ 79, The model, trained on the corpus of pipelines, outputs sorted and logical lists of categories).

As to claim 23, the rejection of claim 21 is incorporated. Denorme as modified further discloses the method of claim 21, further comprising: monitoring, by the at least one processor, a behavior of a user associated with the user computing device with respect the objective generated via the model using the grouping of pipelines (Denorme, ¶ 26, identify pipelines 20 responsive to an end users query [as monitored] using output/input compatibility criteria, as well as to rank the list of pipelines 20 using filters; ¶ 119,  If the pipeline is satisfactory as answering the initial question, and chosen by the end user, it will be added to the training corpus); 
re-adjusting, by the at least one processor, the setting for the grouping of pipelines based on the behavior (Denorme, ¶ 119, if the end user is not satisfied with the proposed pipeline, the information may be entered back to the model and the weight [the setting] for the specific combination of programs will decrease [re-adjusted]).

As to claim 24, the rejection of claim 21 is incorporated. Denorme as modified further discloses wherein the policy pipeline in configured to determine whether the model satisfies a fitness criterion (Denorme, ¶ 119, if the end user is not satisfied [a fitness criterion] with the proposed pipeline, the information may be entered back to the model and the weight for the specific combination of programs will decrease).

As to claim 25, the rejection of claim 24 is incorporated. Denorme as modified further discloses wherein the fitness criterion corresponds to at least one of speed, accuracy, or amount of configuration associated with the model (Denorme, ¶ 119, if the end user is not satisfied [a fitness criterion of accuracy] with the proposed pipeline, the information may be entered back to the model and the weight for the specific combination of programs will decrease).

As to claim 26, the rejection of claim 21 is incorporated. Denorme as modified further discloses the method of claim 21, further comprising: receiving, by the at least one processor from the user computing device, a second input corresponding to a revision to the grouping of pipelines (Denorme, ¶ 109-110, the user has selected filters [a second input] in connection with selecting specific tools … a score is calculated for every tool of the pipeline … he end user may select filter values directly by indicating the same in a user interface); and adjusting, by the at least one processor, at least one pipeline in accordance with the second input (Denorme, ¶ 118, The pipelines are then ranked with (i) no filters selected by the end user or (ii) with end user selected filter activated [adjusted]).

As to claim 28, the rejection of claim 21 is incorporated. Denorme as modified further discloses the method of claim 21, wherein the training pipeline, the one or more inference pipelines, and the policy pipeline execute on distinct one or more of physical computing devices and virtual machines (Allan, ¶ 99, A run-time system component operating as a distributed processing component, for example, a Spark cloud service, cluster of compute nodes, collection of virtual machines, or other components or nodes, for use in the execution of, e.g., pipelines).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Denorme as modified and Allan before him/her to further modify Denorme’s process with Allan’s computer layer to include that the training pipeline, the one or more inference pipelines, and the policy pipeline execute on distinct one or more of physical computing devices and virtual machines, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to implement a distributed processing environment with a cluster of compute nodes, collection of virtual machines, and/or other components or nodes, for use in the execution of, e.g., pipelines to reduce the impact of any particular site or hardware failure.

As to claim 29, the rejection of claim 21 is incorporated. Denorme as modified further discloses the method of claim 21, wherein adjusting the setting is based on one or more of events (Denorme, ¶ 58, the model is able to predict whether a category is absolutely needed in the pipeline or can be specified as an ‘optional category’), predictions, new models (Denome, ¶ 40, the results output from this model are analyzed … results in an new and improved model), the input (Denorme, ¶ 30, Users of the system 1000 may also rate pipelines created or used by other users, or generated by the system), errors (Denorme, ¶ 39, To decrease this error rate, the model auto-adjusts using specifically-designed optimizer functions and an evolving over-loop learning rate until an accuracy as close as possible to 100% is reached), and user-defined events (Denorme, ¶ 30, Users of the system 1000 … may create, e.g., via a web application, pipelines for their own use and share the pipelines with other users).

As to claim 30, the rejection of claim 21 is incorporated. Denorme as modified further discloses the method of claim 21, further comprising: executing, by the at least one processor, the model using the input received from the user computing device (Denorme, Fig. 1, ¶ 41, logical pipelines 20 are generated. The input (received through input module 15) is received by the model module 10. The model uses the input as a seed to build the pipelines); and receiving, by the at least one processor from the model, a predicted outcome associated with the objective (Ormont, ¶ 23, A trained judge can predict the modeling metrics of a candidate model for a given pipeline/data set, or simply order a set of pipelines according to predicted results).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Denorme as modified and Ormont before him/her to modify Denorme’s modified process with Ormont’s automated machine learning for modeling a data set including receiving, by the at least one processor from the model, a predicted outcome associated with the objective, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to identify an optimal pipeline from the pipelines and generate optimal results according to the identified optimal model and the optimal results are provided to the submitting party. In identifying optimal results, the data set modeling service is able to quickly and efficiently eliminate typical experimentation and evaluation of multiple models that may be used, instead directly providing the submitter information (Ormont, ¶¶  5 and 20).

Claims 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0080250 (hereinafter "Denorme”) with filing date 9/13/2017, in view of US 2018/0052898 (hereinafter “Allan”) with filing date 8/22/2017, and further in view of US 2019/0018866 (hereinafter “Ormont”) with filing date 8/28/2017, and further in view of US 2016/0364608 (hereinafter “Sengupta”).

As to claim 27, the rejection of claim 21 is incorporated. Denorme as modified further discloses whereby the at least one processor selects the grouping when the grouping corresponds to a second objective that is similar to the objective received from the user computing device (Denorme, ¶ 28, generate pipelines 20 associated with categories (e.g., groupings of tools that are similarly classified); ¶ 128, The presented pipelines have been chosen based on output/input compatibility and the first ranking algorithm; ¶ 60, With a large and specific corpus of training text, the model can be trained to write comprehensive answers and have a discussion with an end user about a subject on which it has been trained … Thus, it can be trained to have a conversation with an end user, guiding him to the category that best fits [a second objective] his issue. Following the conversation, through a feedback loop, the chatbot will understand better what the user is looking for), but Denorme as modified does not appear to explicitly disclose wherein selecting, by the at least one processor, the grouping is in accordance with a pre-determined table of selections and their corresponding objectives. However, in an analogous art to the claimed invention in the field of machine learning, Sengupta teaches wherein selecting, by the at least one processor, the grouping is in accordance with a pre-determined table of selections and their corresponding objective (Sengupta, ¶ 41, the data profiler and the machine learning module are pre-determined and saved in a database [as a table]).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Denorme as modified and Sengupta before him/her to modify Denorme’s modified process with Sengupta’s  processing pipeline and a system including selecting, by the at least one processor, the grouping is in accordance with a pre-determined table of selections and their corresponding objective, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to divide a document into the major sections by using a data profiler and a machine learning module where the data profiler and the machine learning module may be pre-determined and may be saved in a database, classifying with the data processor the major sections of the document by using a classification with multiple levels from the machine learning module, mapping the major sections to key elements in one of the multiple levels, searching with the data processor one major section that may be mapped to one key element, and identifying sub-sections within the one major section to achieve a maximum confidence score based on the machine learning module (Sengupta, ¶ 8).

Claims 31-40  are system claims corresponding to the method claims 21-30. Therefore, they are rejected for the same reason set forth in the rejections of the method claims.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a)  will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAXIN WU/
Primary Examiner, Art Unit 2191